Order entered November 16, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00651-CV

      IN RE THE COMMITMENT OF JOHN THOMAS ANDERSON

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                     Trial Court Cause No. CV1570001

                                     ORDER

      This is an out-of-time appeal from the trial court’s June 7, 2016 judgment

determining appellant to be a sexually violent predator and civilly committing him

for treatment. However, neither the clerk’s record nor the supplemental clerk’s

record that have been filed in the appeal contain a signed copy of the trial court’s

order granting the out-of-time appeal. That order is the June 7, 2022 “amended

trial court’s findings of fact and conclusions of law & order on applicant’s

application for writ of habeas corpus” in cause number WX21-92094-L(A).

Accordingly, we ORDER Dallas County District Clerk Felicia Pitre to file, no
later than November 23, 2022, a supplemental clerk’s record containing a copy of

the June 7th order.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE